        Case 4:19-cv-01751-DMR Document 77 Filed 06/16/20 Page 1 of 2



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     Ruben Peña (Bar No. 328106)
3
     150 Post Street, Suite 520
4    San Francisco, CA 94108
     Telephone: (415) 955-1155
5    Facsimile: (415) 955-1158
     karl@KRInternetLaw.com
6    jeff@KRInternetLaw.com
     ruben@KRInternetLaw.com
7

8    Attorneys for Plaintiff Peter Todd

9

10

11

12

13                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
14                                     OAKLAND DIVISION

15
     PETER TODD, an individual,                  Case No. 4:19-cv-01751-DMR
16
                   Plaintiff,
17                                               STIPULATION FOR DISMISSAL WITH
            v.                                   PREJUDICE PURSUANT TO FEDERAL
18
                                                 RULE OF CIVIL PROCEDURE
19   ISIS AGORA LOVECRUFT, an individual,        41(a)(1)(A)(ii)

20                 Defendant.

21

22

23

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                     STIPULATION FOR DISMISSAL WITH
                                                    PREJUDICE
        Case 4:19-cv-01751-DMR Document 77 Filed 06/16/20 Page 2 of 2



1             IT IS HEREBY STIPULATED between Plaintiff Peter Todd and Defendant Isis
2    Agora Lovecruft that this action is hereby dismissed with prejudice in its entirety pursuant
3    to Fed. R. Civ. Proc. 41(a)(1)(A)(ii), with each party bearing its own attorney’s fees and
4    costs.
5             IT IS SO STIPULATED.
6

7    Respectfully Submitted,
8    Dated: June 16, 2020                   KRONENBERGER ROSENFELD, LLP
9

10                                          By:        s/ Jeffrey M. Rosenfeld
                                                           Jeffrey M. Rosenfeld
11
                                            Attorneys for Plaintiff Peter Todd
12

13   Dated: June 16, 2020                   BEN ROSENFELD, ATTORNEY AT LAW
14

15                                          By:       s/ Ben Rosenfeld
                                                              Ben Rosenfeld
16
                                            Attorneys for Defendant Isis Agora Lovecruft
17

18
                          ATTESTATION OF CONCURRENCE IN FILING
19
              Pursuant to Local Rule 5-1(i)(3), the filer hereby attests that concurrence in the
20
     filing of this document has been obtained from each of the other signatories, which shall
21
     serve in lieu of their signatures on the document.
22

23                                                            s/ Jeffrey M. Rosenfeld
24                                                              Jeffrey M. Rosenfeld

25

26

27

28
     Case No. 4:19-cv-01751-DMR                            STIPULATION FOR DISMISSAL WITH
                                                  1        PREJUDICE
